DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicants’ amended title: “INTERCONNECT STRUCTURES OF SEMICONDUCTOR DEVICES HAVING A VIA STRUCTURE THROUGH AN UPPER CONDUCTIVE LINE”, is accepted.

Applicants’ amendment to claim 21 has overcome its 35 U.S.C. 112(b) rejection in the Non-Final Office Action of May 26, 2021. Accordingly, the prior rejection of claim 21 under 35 U.S.C. 112(b) for indefiniteness is hereby withdrawn. 

Response to Arguments

Applicants’ assert that “…no proper combination of the cited references teaches or suggests each and every feature of the Applicant’s claimed subject matter” because “Bao does not teach a method of forming a second dielectric layer… adjacent to the second conductive line” (REMARKS, page 10). Applicants’ assertion is apparently based on an implicit sequence of manufacturing steps that would necessarily disqualify Bao. Specifically, Applicants’ appear to assert that Bao’s second dielectric layer (e.g., 508/510) is formed before the second conductive (e.g. 408) which is allegedly contrary to the invention’s method of forming the dielectric layer after the conductive line has been formed. 
The Office respectfully disagree, because under the broadest reasonable interpretation (BRI), Bao teaches an embodiment which includes “…forming a second dielectric layer…adjacent to the second 
 Applicants’ assertions/arguments do not constitute evidence (MPEP 2145 (I)) for the following reasons: (i.) the language of claim 1 does not require any specific order of manufacture amongst the various method limitations (e.g., in claim’s preamble includes the recitation, “…method comprising…”) and (ii.) Applicants’ did not point to any set of facts or evidence within the claims, specification or any other relevant portions of the disclosure that supports the Applicants’ assertion of an “implicit” order of method steps as recited in claim 1.  
Applicants’ remaining arguments were duly considered.
Accordingly, the grounds for rejection of claims 1, 2 and 7-11 in the Non-Final Office Action of May 26, 2021 is MAINTAINED.


Allowable Subject Matter

Re Claim 3: Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reason the allowance of dependent claim 3 is the inclusion of the limitation wherein “…removing additional portions of the first dielectric layer from areas on both sides of the first conductive line to a level less than 10 nm below the upper surface of the first conductive line”, whereas, when 

Re Claim 5: Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reason the allowance of dependent claim 5 is the inclusion of the limitation wherein “…removing the exposed portion of the etch stop layer to expose the first conductive line before filling the via opening with the conductive material to form the interconnect via”, whereas, when combined with the remaining limitations in the dependent and independent claims, is not found in the prior art references.

Re Claim 21: Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reason the allowance of dependent claim 21 is the inclusion of the limitation wherein “…further comprises an etching process, wherein the first dielectric layer and the second dielectric layer are etched by the etching process…”, whereas, when combined with the remaining limitations in the dependent and independent claims, is not found in the prior art references.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10636737 B2 (“Bao”) in view of US Patent Publication 2003/0211727 A1 (“Chen”).

Regarding Claim 1:  Bao discloses a method of fabricating an interconnect structure of a semiconductor device (FIGS. 5A-5G, col 7, lines 30-33; col 8, lines 35-37), the method comprising: 

providing a first conductive line 404; 
forming a first dielectric layer 504/502 over the first conductive line 404 (FIG. 5A); 

    PNG
    media_image1.png
    262
    393
    media_image1.png
    Greyscale

forming a second conductive line 408 over the first dielectric layer 504/502; 
forming a second dielectric layer 510/508 over the first dielectric layer 504/502 and adjacent to the second conductive line 408 (FIGS. 5F-5G);

    PNG
    media_image2.png
    361
    382
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    347
    321
    media_image3.png
    Greyscale




forming a via opening 406 (col 7, lines 59-67)   wherein the via opening 406 is aligned over the first conductive line 404 and has a width equal to a width of the second conductive line 408 (FIG. 4A); and

    PNG
    media_image4.png
    262
    383
    media_image4.png
    Greyscale
 




Chen discloses an embodiment of forming a via opening 208a/202a through a second conductive line 208, and filling said via opening 208a/202a with a conductive material to form an interconnect via, wherein an upper portion of the interconnect via forms a portion of said second conductive line 208 (FIGS. 2E-2F).

    PNG
    media_image5.png
    523
    364
    media_image5.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to add an opening through the second conductive line of Bao in order to [0026].      




Regarding Claim 2: Bao in view of Chen disclose claim 1 in the manner as described above.
 
Bao is silent regarding the claimed limitation wherein forming the interconnect via, further comprises: KALB077-US-NP2Application No.: 16/185,015 Response to Non-Final Office Action dated October 7, 2020removing a portion of the first dielectric layer beneath the via opening to extend the via opening to an upper surface the first conductive line before filling the via opening with the conductive material to form the interconnect via.  

Chen discloses an embodiment wherein of forming an interconnect via, further comprises: KALB077-US-NP2Application No.: 16/185,015 Response to Non-Final Office Action dated October 7, 2020removing a portion of a first dielectric layer 204 beneath a via opening 208a/202a to extend said via opening 208a/202a to an upper surface a first conductive line 202 before filling said via opening 208a/202a with a conductive material to form said interconnect via (FIGS 2E-2F).  

    PNG
    media_image5.png
    523
    364
    media_image5.png
    Greyscale

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to add an opening through the second conductive line of Bao in order to compose an embodiment wherein forming the interconnect via, further comprises: KALB077-US-NP2Application No.: 16/185,015 Response to Non-Final Office Action dated October 7, 2020removing a portion of the first dielectric layer beneath the via opening to extend the via opening to an upper surface the first conductive line before filling the via opening with the conductive material to form the interconnect via line in a manner as illustrated by Chen because Chen simplifies the metal filling process [0026].      

Regarding Claim 7:  Bao in view of Chen disclose claim 1 in the manner as described above.

Since Bao teaches wherein “[t]he contact via 406 and the metal interconnect 408 may be composed of a suitable metal, such as tungsten, cobalt, ruthenium, or copper…”, (col 6, lines 63-66), Bao as modified by Chen further discloses the claimed limitation wherein the interconnect via 212 and the second conductive line 208 are formed of the same conductive material (=”tungsten”, [0026]) because it is obvious to try substituting known equivalent elements (e.g., material compositions) for the same purpose MPEP 2144.06(II), MPEP 2183.
  
Regarding Claim 8:  Bao in view of Chen disclose claim 1 in the manner as described above.

408 comprises a conductive material (“...the metal interconnect 408 may be composed of a suitable metal, such as tungsten, cobalt, ruthenium, or copper…”, col 6, lines 63-66), that can be etched by a plasma etching process.  

Regarding Claim 9:  Bao in view of Chen disclose claim 1 in the manner as described above.   

Bao further discloses the claimed limitation wherein the second conductive line 408 comprises Ru or Co (“[t]he contact via 406 and the metal interconnect 408 may be composed of suitable metal, such as tungsten, cobalt, ruthenium, or copper…”, col 6, lines 63-65).  

Re Claim 10: Bao in view of Chen disclose claim 1 in the manner as described above.
 
 	Bao further discloses the claimed limitation wherein the interconnect via 406/408 has a width at least as wide as the first conductive line 404 (FIG. 5G).  

    PNG
    media_image3.png
    347
    321
    media_image3.png
    Greyscale



Regarding Claim 11:  Bao in view of Chen disclose claim 1 in the manner as described above.  

406/408 comprises Co (“[t]he contact via 406 and the metal interconnect 408 may be composed of suitable metal, such as tungsten, cobalt, ruthenium, or copper…”, col 6, lines 63-65).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Chen in view of US Patent Publication 2019/0363048 A1 (“Zhao”).

Regarding Claim 6:  Bao in view of Chen disclose claim 1 in the manner as described above.

Bao is silent regarding the claimed embodiment wherein the interconnect via and the second conductive line are formed of different conductive material.

Zhao discloses an embodiment wherein an interconnect via 931 (FIGS. 9A-9B, [0069]) and a second conductive line 927 (FIGS. 9A-9B, [0069]) are formed of different conductive material (e.g., element 927-copper; element 931-copper titanium).



    PNG
    media_image6.png
    238
    465
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    238
    431
    media_image7.png
    Greyscale



Since Bao teaches wherein “[t]he contact via 406 and the metal interconnect 408 may be composed of a suitable metal, such as tungsten, cobalt, ruthenium, or copper…”, (col 6, lines 63-66), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition of Bao with the interconnect examples from Zhao in  order to compose an embodiment wherein the interconnect via and the second conductive line are formed of different conductive material in Bao in a manner as seen in Zhao because it is obvious to try substituting known equivalent elements (e.g., material compositions) for the same purpose MPEP 2144.06(II), MPEP 2183.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charles N. Ausar-El/
Examiner
Art Unit 2819
11/10/2021




/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819